Title: From John Adams to John Roberts, 8 June 1798
From: Adams, John
To: Roberts, John



To the Justices, the grand and Petit Jurors and officers of Talbot County Court, and the numerous Body of the People of the County assembled at Easton, the 29. of May GentlemenPhiladelphia June 8. 1798



This unanimous Address from so respectable an Assembly of Citizens, of such various Classes and denominations, conveying to me the Sentiments which the present occasion has inspired, does me great honor.
You See, Gentlemen that neither Wisdom Moderation nor Justice nor Moderation, can Secure Us from a Participation in the War, which has agitated Europe. The rapacious Avarice and destructive Projects of those who rule in France, has made War upon Us already for years: a Warr all of one Side: a War without reciprocity.
Our Negotiations have been conducted upon public and national Principles, and Interests not upon little Projects of the private Ambition or Avarice of Individuals among the Rulers. Our Advances have been treated with unmerited Contempt. The Question now is will you reverse your Maxims, and by gratifying the Rapacity of Rulers abroad, teach your own future Rulers at home Lessons of Rapacity? The Executive Authority of your Country, you may depend upon it will be vilified, by the most scandalous Insults, by Such Rulers as long as it is upright and pure.
Peace, without Independence, according to your own happy Expression would be Vassallage.

John Adams